UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

         -v-                                                 No. 16-cr-453 (RJS)
                                                                  ORDER
VAN DER END,

                             Defendant.


RICHARD J. SULLIVAN, Circuit Judge:

         The Court is in receipt of Defendant Stefan Van Der End’s letter titled “Motion for

Reduction of Sentence Under 3582.” (Doc. No. 188). IT IS HEREBY ORDERED THAT the

government shall respond to Van Der End’s letter by Friday June 11, 2021.

SO ORDERED.

Dated:         June 3, 2021
               New York, New York


                                                  RICHARD J. SULLIVAN
                                                  UNITED STATES CIRCUIT JUDGE
